Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 1 of 18
E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

 

IN THE IOWA DISTRICT COURT FOR FREMONT COUNTY

PHILLIP JAMES BOARDMAN, as Personal

- Representative of the Estate of ANDREW Law No.
CHARLES BOARDMAN, LARRY —
BOARDMAN AND MARILYN PLAINTIFF’S PETITION AT
BOARDMAN - LAW

Plaintiffs,
vs,

MARGIE CASTRO and
504 LOGISTICS, LLC

 

Defendants.

COME NOW Plaintiffs, Phillip James Boardman, as Personal Representative of the

Estate of Andrew Charles Boardman, Deceased, Larry Boardman, and Marilyn Boardman, by
and through their attorney, John C. Bush of Bush, Motto, Creen, Koury & Halligan, P.L.C., and
for his causes of action against the Defendants, Margie Castro and 504 Logistics, LLC state as

follows:

COMMON ALLEGATIONS

 

1. Plaintiff, Phillip James Boardman, is the brother of the deceased, Andrew Charles
Boardman, and a resident of Red Oak, Iowa and is the duly appointed, qualified and acting
Personal Representative of the Estate of Andrew Charles Boardman pursuant to Court Order
dated June 26, 2020, filed in the Nebraska District Court in and for Cass County, Probate No.
PRO 20-43, Attached hereto and incorporated are copies of the Letters of Personal
Representative, attached as Exhibit A.

2. Andrew Charles Boardman was born on February 3, 1982 and died on June 4, 2020, as a

~ result of injuries suffered in the motorcycle and vehicle collision referred to below.

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 2 of 18
E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

3. Deceased, Andrew Charles Boardman, was the natural father of daughter, Zoe Aryanna
Johnson, daughter, Destiny Rae Boardman, and son, Andrew Mykl Boardman, Larry Boardman _
and Marilyn Boardman were the natural parents of Deceased, Andrew Charles Boardman.

4, Defendant, Margie Castro is a resident of Houston, Texas.

5, Defendant, 504 Logistics, LLC is a corporation duly organized and existing under the
laws of the State of Texas and was driving through Fremont County, Iowa at the time of the
subject collision.

6. That at all times material hereto, Defendant Margie Castro was the driver of a red, 2012
Volvo tractor semi.

7 That at all times material hereto, Defendant, 504 Logistics, LLC was the owner of a red,
2012 Volvo tractor semi being driven by Defendant, Margie Castro at the time of the subject
collision.

8, That at all times material hereto, Defendant Margie Castro was driving the red, 2012
Volvo tractor semi with the knowledge and permission of its owner, Defendant, 504 Logistics,
LLC.

9, That on or about June 4, 2020 at approximately 6:50 a.m., Defendant Margie Castro was
driving eastbound on State Highway 2, in the left turn lane, preparing to turn left onto the
northbound Interstate 29 on ramp.

10. That on or about June 4, 2020 at approximately 6:50 a.m., Decedent, Andrew Charles
Boardman was driving a motorcycle westbound on State Highway 2.

11. That Defendant, Margie Castro turned left off of Highway 2 onto the northbound

Interstate 29 on ramp, and in the process turned in front of decedent, Andrew Charles

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 3 of 18
E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

Boardman’s oncoming motorcycle,
12. That Defendant, Margie Castro failed to yield the right-of-way to Decedent, Andrew
Charles Boardman’s vehicle and collided with the motorcycle being driven by Decedent,
Andrew Charles Boardman.
13, . That Defendant, Margie Castro was cited for an improper turn and failure to yield the
right-of-way.
COUNT I - NEGLIGENCE-MARGIE CASTRO

14. Plaintiffs replead and restate paragraphs 1-13 of the Common Allegations previously set
forth in this Petition as if the same were set forth herein verbatim.
15, That the aforementioned collision was caused by certain acts and/or omissions on the part
of Defendant, Margie Castro, all of which constitute negligence and/or fault, including, but not
limited to:

a) Failure to maintain a proper lookout;

b) Failure to yield to oncoming traffic;

c) Making an improper left turn;

d) Failure to maintain proper control of her motor vehicle; and

e) Failure to exercise ordinary care in the operation of her motor vehicle.
16, That as a direct and proximate result of the negligence of Defendant, Margie Castro,
Andrew Charles Boardman suffered mental pain and suffering prior to his death and a loss of
enjoyment of life,
17, That the amount in controversy exceeds five thousand dollars ($5,000.00),

WHEREFORE Plaintiff, Phillip James Boardman, as Personal Representative of the

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 4 of 18
E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

Estate of Andrew Charles Boardman, deceased prays that he have and recover judgment against
the Defendant, Margie Castro in an amount sufficient to compensate them for damages, together
with costs and interest as provided by law,
COUNT II-NEGLIGENCE-504 LOGISTICS, LLC

18. Plaintiff's replead and restate paragraphs 1-17 above previously set forth in this petition as
if the same were set forth herein verbatim.
19. That at all material times hereto, based upon information and belief, Defendant, Margie
Castro was working in the course and scope of her employment with 504 Logistics, LLC.
20. That Defendant, 504 Logistics, LLC was negligent for the actions and omissions of
Defendant, Margie Castro under the theories of respondeat superior, agency, corporate liability,
and vicarious liability,
21. That the amount in controversy exceeds five thousand dollars ($5,000.00).

WHEREFORE Plaintiff, Phillip James Boardman, as Personal Representative of the
Estate of Andrew Charles Boardman, deceased prays that he have and recover judgment against
the Defendant, 504 Logistics, LLC in an amount sufficient to compensate Plaintiff for damages,

together with costs and interest as provided by law.

COUNT HI - LOSS OF CONSORTIUM- ZOE ARYANNA JOHNSON

22. Plaintiff, Phillip James Boardman, as Personal Representative of the Estate of Andrew
Charles Boardman, deceased, repleads and restates paragraphs 1-17 above previously set forth in
this petition as if the same were set forth herein verbatim,

23, That as a direct and proximate result of the negligence of the Defendants, Zoe Aryanna

Johnson, daughter of Deceased, Andrew Charles Boardman:

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 5 of 18
E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

a Sustained and will sustain mental and emotional pain and suffering; and
b, Has been and will be deprived of the services, companionship and society of her
father, Andrew Charles Boardman.

24. That Defendant, Margie Castro was negligent in her driving as set forth above and that
Defendant, 504 Logistics, LLC was negligent under the theories of respondeat superior, agency,
corporate liability and vicarious liability.
25. That as a direct and proximate result of the negligence of Defendants, Zoe Aryanna
Johnson’s father was severely injured and died prematurely.
26. That as a direct and proximate result of the negligence of Defendants, Zoe Aryanna
Johnson’s father suffered physical and mental pain and suffering prior to his death and a loss of
enjoyment of life,
27. That the amount in controversy exceeds five thousand dollars ($5,000.00).

WHEREFORE Plaintiff, Phillip James Boardman, as Personal Representative of the
Estate of Andrew Charles Boardman, deceased, and on behalf of Zoe Aryanna Johnson, prays
that he has and recover judgment against the Defendants in an amount sufficient to compensate
Zoe Aryanna Johnson for damages, together with costs and interest as provided by law.

COUNT IV - LOSS OF CONSORTIUM- DESTINY RAE BOARDMAN

28. _ Plaintiff, Phillip James Boardman, as Personal Representative of the Estate of Andrew

- Charles Boardman, deceased, repleads and restates paragraphs 1-17 above previously set forth in
this petition as if the same were set forth herein verbatim.
29. Thatasa direct and proximate result of the negligence of the Defendants, Destiny Rae

Boardman, daughter of Deceased, Andrew Charles Boardman:

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 6 of 18
E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

a, Sustained and will sustain mental and emotional pain and suffering; and
b, Has been and will be deprived of the services, companionship and society of her
father, Andrew Charles Boardman.

30. That Defendant, Margie Castro was negligent in her driving as set forth above and that
Defendant, 504 Logistics was negligent under the theories of respondeat superior, agency,
corporate liability and vicarious liability,
31. That as a direct and proximate result of the negligence of Defendants, Destiny Rae
Boardman’s father was severely injured and died prematurely,
32. That as a direct and proximate result of the negligence of Defendants, Destiny Rae
Boardman’s father suffered physical and mental pain and suffering prior to his death and a loss
of enjoyment of life.
33. That the amount in controversy exceeds five thousand dollars ($5,000.00).

\ WHEREFORE Plaintiff, Phillip James Boardman, as Personal Representative of the
Estate of Andrew Charles Boardman, deceased, and on behalf of Destiny Rae Boardman, prays
that he has and recover judgment against the Defendants in an amount sufficient to compensate
_ Destiny Rae Boardman for damages, together with costs and interest as provided by law.

COUNT V — LOSS OF CONSORTIUM- ANDREW MIKL BOARDMAN

34, Plaintiff, Phillip James Boardman, as Personal Representative of the Estate of Andrew
Charles Boardman, deceased, repleads and restates paragraphs 1-17 above previously set forth in
this petition as if the same were set forth herein verbatim.

35, That as a direct and proximate result of the negligence of Defendants, Andrew Mykl

Boardman, son of deceased Andrew Charles Bordman:

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 7 of 18
E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

a, Sustained and will sustain mental and emotional pain and suffering;
b, Has been and will be deprived of the services, companionship and society of his
father, Andrew Charles Boardman;
36, That Defendant, Margie Castro was negligent in her driving as set forth above and that
Defendant, 504 Logistics was negligent under the theories of respondeat superior, agency,
corporate liability and vicarious liability,
37. That as a direct and proximate result of the negligence of Defendants, Andrew Myk|
Boatdman’s father was severely injured and died prematurely.
38. That as a direct and proximate result of the negligence of Defendants, Andrew Mykl
Boardman’s father suffered physical and mental pain and suffering prior to his death and a loss
of enjoyment of life.
39. That the amount in controversy exceeds five thousand dollars ($5,000.00).
WHEREFORE Plaintiff, Phillip James Boardman, as Personal Representative of the
Estate of Andrew Charles Boardman, deceased, and on behalf of Andrew Mykl Boardman, prays

that Andrew Mykl Boardman has and recover judgment against the Defendants in an amount

sufficient to compensate him for damages, together with costs and interest as provided by law.

COUNT VI- LOSS OF CONSORTIUM- LARRY BOARDMAN
ee EE ERS URTIUM- LARRY BOARDMAN

40, Plaintiff, Larry Boardman repleads and restates paragraphs 1-17 above previously set
forth in this petition as if the same were set forth herein verbatim.

41. That as a direct and proximate result of the negligence of Defendants, Larry Boardman,
father of deceased, Andrew Charles Boardman:

a, Sustained and will sustain mental and emotional pain and suffering;

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 8 of 18
E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

b, Has been and will be deprived of the services, companionship and society of his
son, Andrew Charles Boardman;
42. That Defendant, Margie Castro was negligent in her driving as set forth above and that
Defendant, 504 Logistics, LLC was negligent under the theories of respondeat superior, agency,
corporate liability and vicarious liability.
43. That as a direct and proximate result of the negligence of Defendants, Larry Boardman’s
son was severely injured and died prematurely.
44, That as a direct and proximate result of the negligence of Defendants, Larry Boardman’s
son suffered physical and mental pain and suffering prior to his death and a loss of enjoyment of
life,
45, That the amount in controversy exceeds five thousand dollars ($5,000.00).
WHEREFORE Plaintiff, Larry Boardman, prays that he has and recover judgment
against the Defendants in an amount sufficient to compensate him for damages, together with

costs and interest as provided by law.

COUNT Vil — LOSS OF CONSORTIUM- MARILYN BOARDMAN

46. Plaintiff, Marilyn Boardman repleads and restates paragraphs 1-17 above previously set
forth in this petition as if the same were set forth herein verbatim.
47, That as a direct and proximate result of the negligence of Defendants, Marilyn
Boardman, mother of deceased Andrew Charles Boardman:

a. Sustained and will sustain mental and emotional pain and suffering;

b, Has been and will be deprived of the services, companionship and society of her

son, Andrew Charles Boardman;

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 9 of 18
E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

48, That Defendant, Margie Castro was negligent in her driving as set forth above and that

Defendant, 504 Logistics, LLC was negligent under the theories of respondeat superior, agency,

corporate liability and vicarious liability,

49, That as a direct and proximate result of the negligence of Defendants, Marilyn

Boardman’s son was severely injured and died prematurely,

50. That as a direct and proximate result of the negligence of Defendants, Marilyn

Boardman’s son suffered physical and mental pain and suffering prior to his death and a loss of

enjoyment of life.

Si. That the amount in controversy exceeds five thousand dollars ($5,000.00).
WHEREFORE Plaintiff, Marilyn Boardman, prays that he has and recover judgment

against the Defendants in an amount sufficient to compensate him for damages, together with

costs and interest as provided by law.

RESPECTFULLY SUBMITTED

By: _/s/ John C. Bush
John C, Bush

Bush, Motto, Creen & Koury, P.L.C.
5505 Victoria Avenue. Suite 100
Davenport, JA 52807

Ph: (563) 344-4900

Fax: (563) 344-8961

Email: jbush@bushlegal.com
ATTORNEY FOR PLAINTIFFS

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 10 of 18

E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT IN AND FOR FREMONT COUNTY

PHILLIP JAMES BOARDMAN, as Personal
Representative of the Estate of ANDREW
CHARLES BOARDMAN, LARRY
BOARDMAN AND MARILYN
BOARDMAN

-LAWNO,

JURY DEMAND
Plaintiffs, -

vs.

MARGIE CASTRO and
504 LOGISTICS, LLC

 

Defendants,
COMES NOW the Plaintiff by and through his attorneys, Bush, Motto, Creen,
Koury & Halligan, and hereby demand trial of the issues so triable by jury.

RESPECTFULLY SUBMITTED

By: /s/ Jolu C_ Bush

John C, Bush AT0012857

Bush, Motto, Creen, Koury & Halligan
5505 Victoria Avenue, Suite 100
Davenport, IA 52807

563.344.4900 (Phone)

563.344.8961 (Fax)

jbush@bushlegal.com
ATTORNEY FOR PLAINTIFF

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 11 of 18

E-FILED 2020 JUL 07 12:41 PM FREMONT - CLERK OF DISTRICT COURT

__IN THE LOWA DISTRICT COURT IN AND FOR FREMONT COUNTY

 

PHILLIP JAMES BOARDMAN, as Personal
Representative of the Estate of ANDREW
CHARLES BOARDMAN, LARRY
BOARDMAN AND MARILYN
BOARDMAN

LAW NO.

ORIGINAL NOTICE

Plaintiffs,
Vs,

MARGIE CASTRO and
504 LOGISTICS, LLC

 

Defendants.
TO THE ABOVE NAMED DEFENDANTS:

You are notified that a petition has been filed in the office of the clerk of this court, naming
you as the defendant in this action. A copy of the petition (and any document filed with it) is
attached to this notice. The attorneys for the plaintiffs are John C. Bush , whose address is
5505 Victoria Avenue, Davenport_, lowa _52807_. That attorney's phone number is (563) 344-
4900 ; facsimile number (563) 344-8961 ,

You must serve a motion or answer within 20 days after service of this original notice upon
you and, within a reasonable time thereafter, file your motion or answer with the Clerk of Court
for Fremont _ County, at the courthouse in Sidney _, Iowa, If you do not, judgment by default
may be rendered against you for the relief demanded in the petition.

If you require the assistance of auxiliary aids or services to participate in court because of
a disability, immediately call your district ADA Coordinator at 563-326-8607. (If you are hearing
impaired, call Relay lowa TTY at 1-800-735-2942),

(SEAL) CLERK OF THE ABOVE COURT
Fremont_ County Courthouse
Sidney _, Iowa _51652

NOTE: The attorney who is expected to represent the defendant should be promptly advised by
defendant of the service of this notice.

 

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 12 of 18

E-FILED 2020 JUL 07 2:21 PM FREMONT - CLERK OF DISTRICT COURT

STATE OF IOWA JUDICIARY cases, LACV025476
County Fremont

case Te ANDREW BOARDMAN EST ETAL VS M CASTRO/504 LOGISTICS

THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING,
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the lowa Judicial Branch website at hito://www,lowacourts.state.la.us/Efile and obtain a log in and
password for the purposes of filing and Viewing documents on your case and of receiving service and notices from the court,

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
htto:/Avww.lowacourts.state.la.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16; http:/Awww.iowacourts.state.ia.us/Efile

 

 

Scheduled Hearing:

 

 

If you require the assistance of auxiliary akis or services to participate In court because of a disability, immediately call your district
-ADA coordinator at (712) 328-5883. (If you are hearing impaired, call Relay jowa TTY at 1-800-735-2942.)

Date Issued (17/07/2020 02:21:04 PM

   

  

fe eae 7

i
AES”

 

District Clerk of Fremont County
/s/ Derrin Williams

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 13 of 18

E-FILED 2020 JUL 09 1:40 PM FREMONT - CLERK OF DISTRICT COURT

 

 

 

 

AFFIDAVIT OF SERVICE
Case: court: County: Job:
LACV025476 | IN THE IOWA DISTRICT COURT IN AND FOR FREMONT | FREMONT, 10 4669109
COUNTY
Plaintiff / Petitioner: Defendant / Respondent:

PHILLIP JAMES BOARDMAN, AS PERSONAL REPRESENTATIVE OF THE MARGIE CASTRO AND $04 LOGISTICS, LLC
ESTATE OF ANDREW CHARLES BOARDMAN, LARRY BOARDMAN AND

 

 

MARILYN BOARDMAN
Received by: For:
ABC PROCESS SERVICE BUSH, MOTTO, CREEN, KQURY & HALLIGAN

 

To be served upon:
504 LOGISTICS, LLC

 

 

 

|, KEVIN M. ROUNDTREE, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within
the boundartes of the state where service was effected, | was authorized by law to make service of the documents and informed sale
person of the contents herein

Recipient Name / Address: MARGIE CASTRO, REGISTERED AGENT FOR 504 LOGISTICS, LLC, 2626 ROYAL SAGE DRIVE, HOUSTON, TX 77088
Manner of Service: Registered Agent, jul 8, 2020, 6:58 am CDT
~ Documents: ORIGINAL NOTICE, PLAINTIFF'S PETITION AT LAW; JURY DEMAND (Received jul 7, 2020 at 3:44pm CDT)

Additional Comments:
1) Successful Atternpt: Jul 8, 2020, 6:58 am COT at 2626 ROYAL SAGE DRIVE, HOUSTON, TX 77088 recelved by MARGIE CASTRO, REGISTERED
AGENT FOR 504 LOGISTICS, LLC. Aga: 38; Ethnicity: Latino; Gender; Female; Weight: 170; Helght: 5'6% Hair: Brown; Other: NO GLASSES;

Subscribed and sworn to before me by the affiant who Is
personally known to nie,

Kevin 7 Roundires — '~} | ? | 2020 Lu

, KEL deh eS Ale tig e, Lee

 

 

KEVIN M, ROUNDTREE Date

 

ee
PSC #17799; EXP, 2/28/22 sean) ry bli of) /
. . . Y fsthe Dek? if f Bcf.

ABC PROCESS SERVICE lj Commission Explh es

4834 Swiss Avenue nical ene venetannideimnatiimasehlbnestiteait it

Dallas, TX 75204 3 i, LOURDES MARLENE BOUROETH

a
1.800-361.264 | ie Notary Public, State of Texas

“er Comm, Expires 04-03-2094
yr nn NOBTY 1D 192426696

as

 

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 14 of 18

E-FILED 2020 JUL 09 1:41 PM FREMONT - CLERK OF DISTRICT COURT

 

 

 

 

AFFIDAVIT OF SERVICE
Case! court County: Job:
LACV025476 | IN THE IOWA DISTRICT COURT IN AND FOR FREMONT | FREMONT, 10 4669098
COUNTY
Plaintiff / Petitioner: Defendant / Respondent:

PHILLIP JAMES BOARDMAN, AS PERSONAL REPRESENTATIVE OF THE | MARGIE CASTRO AND S04 LOGISTICS, LLC
ESTATE OF ANDREW CHARLES BOARDMAN, LARRY BOARDMAN AND
MARILYN BOARDMAN

 

 

 

 

Received by: Fors

ABC PROCESS SERVICE BUSH, MOTTO, CREEN, KOURY & HALLIGAN
To he served upon:

MARGIE CASTRO

 

 

 

| KEVIN M, ROWNDTREE, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within
the boundaries of the state where service was effected, | was authorized by law to make survice of the documents and informed sald
person of the cantents herein

Redpient Name/Address: MARGIE CASTRO, 2626 ROYAL SAGE DRIVE, HOUSTON, TX 77088
Manner of Service: Personal/individual, Jul 8, 2020, 6:58 am CDT
Documents: ORIGINAL NOTICE; PLAINTIFF'S PETITION AT LAW; JURY DEMAND (Received Jul 7, 2020 at 3:44pm CDT}

Additional Comments:
1) Successful Attempt: jul 8, 2020, 6:58 am CDT at 2626 ROYAL SAGE DRIVE, HOUSTON, TX 77088 received by MARGIE CASTRO, Age! 38;
Ethnicity: Latino; Gender Female; Welght: 170; Height: 5'6% Hair: Brown; Other; NO GLASSES;

Subscribed and sworn to before me by the affiant who Is

 

 

 

 
   
  
  
 

 
 

 

  
    
 
 
   

‘ personally known to me,
Karte 1 Raundtrua yj y 2970) , " xp
: wate o c total pg
PSC #17799; EXP, 2/28/22 Nopary Pupil / 2/ recht
Lif (2604) yf bb eS
esto SERVICE Date / Commission Expires
ss Avenue
ny aap attel asa ttenipctnemecioergie er eT
Dallas, TX 78204 URN, LOURDES MARLENE BOURDETH
1-800-361-2611 i Pitt Notary Public, State of Texas
Bote. = Comm, Expires 04.03.2024

y
As

Notary 1D 13242666

    
 

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 15 of 18

E-FILED 2020 JUL 15 12:13 PM FREMONT - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR FREMONT COUNTY

 

PHILLIP JAMES BOARDMAN, as Personal
Representative of the Estate of ANDREW
CHARLES BOARDMAN, LARRY
BOARDMAN AND MARILYN
BOARDMAN,

Plaintiffs,
VS,

MARGIE CASTRO and 504 LOGISTICS,
LLC,

Defendants.

NO, LACV025476

APPEARANCE OF
BENJAMIN M. WESTON

 

 

Attorney Benjamin M. Weston of Lederer Weston Craig PLC respectfully enters his

appearance on behalf of Defendants, Margie Castro and 504 Logistics, LLC,

Copy to:

John C, Bush

BUSH, MOTTO, CREEN,
KOURY & HALLIGAN, PLC.
5505 Victoria Avenue, Suite 100
Davenport, lowa 52807

E-mail: jbush@bushlegal.com
ATTORNEYS FOR PLAINTIFFS

LEDERER WESTON CRAIG PLC

py Leb on

Benjamin M. Weston AT0009704
4401 Westown Parkway, Suite 212
West Des Moines, IA 50266
Phone: (515) 224-3911

Fax: (515) 224-2698

E-Mail; bweston@lwclawyers.com
ATTORNEYS FOR DEFENDANTS

 

 

 
Case 1:20-cv-00026-CFB Document 1-2 Filed 07/31/20 Page 16 of 18

E-FILED 2020 JUL 15 12:15 PM FREMONT - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR FREMONT COUNTY

 

PHILLIP JAMES BOARDMAN, as Personal
Representative of the Estate of ANDREW NO, LACV025476
CHARLES BOARDMAN, LARRY
BOARDMAN AND MARILYN

_ BOARDMAN,

Plaintiffs,

VS, APPEARANCE OF
KENT A. GUMMERT
MARGIE CASTRO and 504 LOGISTICS,
LLC,

Defendants.

 

 

Attorney Kent A, Gummert of Lederer Weston Craig PLC respectfully enters ‘his
appearance on behalf of Defendants, Margie Castro and 504 Logistics, LLC.

LEDERER WESTON CRAIG PLC

_By_/s/ Kent A. Gummert

Kent A, Gummert AT0003032

4401 Westown Parkway, Suite 212
West Des Moines, IA 50266
Phone: (515) 224-3911

Fax: (515) 224-2698

E-Mail: kgummert@lwclawyers.com

ATTORNEYS FOR DEFENDANTS
Original filed,
Copy to:
John C. Bush PROOF OF SERVICE
BUSH, MOTTO, CREEN, The undersigned certifies that the foregoing
KOURY & HALLIGAN, PLC. was slectronicaly fed with te Court — J;
5505 Victoria Avenue, Suite 100 Ie by cic eae ant ez tothe parties
Davenport, lowa 52807
E-mail: jbush@bushlegal.com Signature:

ATTORNEYS FOR PLAINTIFFS

 

 

 
CASE eALPS/3800 JUL TE Te 14 PRY FREMONT CLERK OF BISTRict COuat 7

IOWA DISTRICT COURT IN AND FOR FREMONT COUNTY

 

ANDREW CHARLES BOARDMAN ESTATE

ANDREW CHARLES B EST

MARILYN BOARDMAN CASE NO: 04361 LACV025476
NOTICE OF CIVIL TRIAL-
SETTING CONFERENCE

VS. (Use of this form is mandatory.)

504 LOGISTICS, LLC
MARGIE CASTRO

 

 

To the parties or their attorneys of record:

In accordance with lowa Rule of Civil Procedure 1.906, notice is hereby given that a * Trial
Scheduling Conference is scheduled on 08/26/2020 at 10:45 AM at the DIRECTIONS BELOW
INDICATED FOR SCHEDULING CONFERENCE.

*This date shall be no earlier than 35 days after and not later than 50 days after any Defendant/
Respondent has answered or appeared unless set sooner by special order on application of one or
more parties.

This conference shall be held:
By telephone with Court Administration's conference line. All Attorneys/Pro Se Parties
shall contact the court at 1-866-685-1580 then enter conference code 240-440-6166 with Lori
Johannes, Judicial Specialist when prompted. Attorneys for all parties appearing in the
case shall participate at this conference. Parties not represented by counsel shall participate in this
conference.

At this trial-setting conference, every case will be set for trial within the time periods provided by
lowa Court Rules Chapter 23, Time Standards for Case Processing.

Prior to the trial-setting conference, the parties must file a Trial Scheduling
and Discovery Plan, lowa Court Rule 23.5-Form 2 (Form 3 for Expedited Civil
Actions).

 
nL? Filed 07/31/20 Page 18 of 18
CaSe et AICEBY 2020 JUL 45 1:14 OM FREMONT CLERK OF DISTRICT COURT

In judicial districts that allow it, the parties may, in lieu of holding a trial-setting conference, first file
their Trial Scheduling and Discovery Plan and then, prior to the date scheduled for the trial-setting
conference, obtain a trial date from court administration that complies with the provisions of Chapter
23. The date will be entered by the Court on the Trial Scheduling and Discovery Plan.

The trial date that is agreed upon at this conference shall be a firm date. Continuances will not be
granted, even if all parties agree, unless for a crucial cause that could not have been foreseen.

The Clerk of Court shall notify all counsel of record and parties not represented by counsel.

“ Is/ Clara McDowell, Judicial Specialist
712-328-5750

If you need assistance to participate in court due to a disability, call the disability coordinator at (712)
328-5883 or information at https://www.iowacourts.gov/for-the-public/ada/. Persons who are hearing
or speech impaired may call Relay lowa TTY (1-800-735-2942). Disability coordinators cannot

provide legal advice.

 
